Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered February 20, 2004 in a proceeding pursuant to RPTL article 7. The order granted respondents’ motion to dismiss the petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted respondents’ motion seeking dismissal of the petition on the ground that petitioner lacks standing to challenge the assessment of the property at issue herein. In opposing the motion, petitioner contended that the property is owned by Carborundum Abrasives Co. (Carborundum), “a wholly owned subsidiary of [petitioner].” Petitioner contended that, because Carborundum “pays the taxes on the property, and is a wholly-owned arm of [petitioner],” petitioner therefore has standing. We reject that contention.
Petitioner failed to establish that its pecuniary interests “are or may be adversely affected by an illegal assessment” and thus that it is an aggrieved party within the meaning of RPTL 704 (1) (Matter of Ames Dept. Stores v Assessor of Town of Concord, 102 AD2d 9, 11 [1984]). Specifically, petitioner failed to estab*1113lish that the assessment has the requisite “adverse impact on [its] pecuniary interests,” and its corporate relationship with Carborundum establishes at best that the assessment has a “ ‘remote and consequential’ ” impact rather than a direct impact (Matter of Waldbaum, Inc. v Finance Adm’r of City of N.Y., 74 NY2d 128, 133 [1989]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Hayes, JJ.